Citation Nr: 1109875	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-17 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for service-connected left orchiectomy.

2.  Entitlement to an effective date earlier than April 30, 2008 for the award of a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

3.  Entitlement to an effective date earlier than March 17, 2003 for the assignment of a 40 percent disability evaluation for post-operative fulguration of the urethra and bladder.

4.  Entitlement to an increased rating for post-operative fulguration of the urethra and bladder, evaluated as 40 percent disabling from March 17, 2003 through April 30, 2008 and 60 percent disabling since April 30, 2008.  




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and December 2008 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine and Detroit, Michigan, respectively.  [Due to the current location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Detroit, Michigan.]

The issues of entitlement to an earlier effective date for the award of TDIU and the assignment of a 40 percent rating for post operative fulguration of the urethra and bladder, along with the issue of entitlement to a increased staged rating for post-operative fulguration of the urethra and bladder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left orchiectomy is manifested by decreased cremasteric reflex, complaints of tenderness, and atrophy of his right testicle. 

2.  The Veteran's left orchiectomy does not result in marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The Veteran is in receipt of the maximum schedular rating, 30 percent, for left orchiectomy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7524 (2010). 

2.  Referral of the Veteran's service-connected left orchiectomy claim for extraschedular consideration is not appropriate.  38 C.F.R. § 3.321(b) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the Veteran in July 2006.  This letter informed the Veteran of what evidence was required to substantiate his increased rating claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  Thus, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

The July 2006 correspondence in particular notified the Veteran of the type of evidence that may reflect a worsening of his service-connected left orchiectomy, including doctor's statements, physical and clinical finding records, dates of examination and testing, and statements from other individuals who are able to describe from their knowledge and personal observations the manner in which his disability has worsened.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice in an increased rating claim need not be "veteran specific").  Of further significance here is the fact that neither the Veteran, nor his representative, have asserted any notice deficiency with regard to this claim.  

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  In particular, the record contains the Veteran's service treatment records, VA outpatient medical records, records from the Social Security Administration (SSA), and VA examination reports.  

In this case, the Veteran was provided with VA examinations in September 2005, July 2006, and September 2008.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the record does not reflect that the July 2006 or September 2008 VA examiners reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiners considered medical history as reported by the Veteran which is consistent with that contained in the claims folder.  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  The Veteran has not contended otherwise.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his increased rating claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined to exercise his option of a personal hearing.  Thus, the Board will proceed to a decision.  

Analysis 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet App 505 (2007).

Under Diagnostic Code 7524, removal of both testes is 30 percent disabling, while removal of only one testis is noncompensable (zero percent disabling).  The Diagnostic Code also stipulates that, in cases of the removal of one testis as the result of a service-incurred injury or disease, other than an undescended or congenitally undeveloped testis, with the absence or nonfunctioning of the other testis unrelated to service, an evaluation of 30 percent will be assigned for the service-connected testicular loss.  See 38 C.F.R. § 4.115b, Diagnostic Code 7524 (2010).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate"  Than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

In this case, the Board finds that Diagnostic Code 7524 represents the applicable criteria for evaluating the Veteran's service-connected left orchiectomy because it pertains specifically to the disability at issue (testis, removal) and provides specific guidance on how to rate the disability.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7524.

Indeed, the service-connected left orchiectomy has been evaluated as 30 percent disabling, pursuant to Diagnostic Code 7524, throughout the entire appeal period.  This represents the highest schedular rating available for the Veteran's disability.  As such, the Board is unable to assign a higher schedular rating for this disability at any time during the current appeal period.

Accordingly, the Board will consider the matter of an extraschedular evaluation for this service-connected disability.  Initially, in this regard, the Board notes that, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board may consider the matter of whether referral of consideration of the appropriateness of an extraschedular evaluation to the Under Secretary for Benefits or the Director of the Compensation and Pension Service is appropriate.  

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to this service-connected disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the pertinent symptoms are specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Because the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Nevertheless, the Board will briefly note that the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment. See 38 C.F.R. § 3.321(b)(1).  In this case, there is no indication that the Veteran has required frequent hospitalizations for left orchiectomy.  In fact, it does not appear that the Veteran has been hospitalized at all for this disability.  Also, the evidence of record indicates that the Veteran is unemployed.  The February 2009 VA examination report indicates that multiple health problems contributed to the Veteran's decision to retire, and the record does not indicate that his left orchiectomy caused him any unusual employment impairment.  The Board notes that the fact that the Veteran is currently unemployed is not determinative.  The ultimate question is whether the Veteran, because of his service-connected disability, is incapable of performing the physical and mental acts required by employment.  

The evidence of record indicates that the Veteran's service-connected left orchiectomy results in tenderness, a decreased cremasteric reflex and the atrophy of his right testicle.  See the July 2006 and September 2008 VA examination reports.  While the Veteran's left orchiectomy may have an adverse effect on employment, it bears emphasis that the schedular rating criteria are designed to take such factors into account.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally the degrees of disability specified [in the ratings schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  Thus, the assigned 30 percent disability rating takes into account moderate employment impairment.  Thus, the Board finds that referral of this issue for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1), to the Under Secretary for Benefits or the Director of the Compensation and Pension Service, is not warranted.  


ORDER

Entitlement to a rating in excess of 30 percent for service-connected left orchiectomy is denied.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's earlier effective date claim for the award of TDIU and the assignment of a 40 percent rating for post-operative fulguration of the urethra and bladder, as well as his increased rating for the service-connected post-operative fulguration of the urethra and bladder, must be remanded for further development.

At the time of the December 2008 rating action, the RO noted that the Veteran had participated in VA's vocational rehabilitation program.  Significantly, in granting the Veteran's claim for TDIU, the RO noted that these records indicate that the Veteran needed to be "near a bathroom all the time."  Currently, the Veteran's vocational rehabilitation records are not associated with his claims folder.  An effort should therefore be made to obtain these records. 

In addition, the evidence of record indicates that the Veteran was receiving ongoing VA outpatient treatment for his service-connected post-operative fulguration of the urethra and bladder.  Currently, the most recent VA outpatient treatment record contained in the Veteran's claims folder is from April 2009.  Any recent medical treatment records must be obtained and associated with the Veteran's claims folder.

Further, the evidence of record indicates that the Veteran last underwent a VA examination to determine the extent of his post operative fulguration of the urethra and bladder in September 2008.  While the VA examiner indicated that acute nephritis, renal dysfunction, renal failure and hydronephrosis were not present, the record indicates that the Veteran has been diagnosed with hypertension and nephrolithiasis.  See an April 2009 VA treatment record & a June 2008 discharge summary.  

Based on the presence of renal symptoms, and because the Veteran's last VA examination was conducted nearly three years ago, the Board finds that the Veteran should be afforded an additional VA examination to determine the current severity of his service-connected post-operative fulguration of the urethra and bladder.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses the level of impairment since previous examination].  In addition, to the extent possible, the examiner should differentiate between any kidney symptomatology attributed to the Veteran's service-connected post operative fulguration of the urethra and bladder as opposed to any symptomatology associated with a nonservice-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's vocational rehabilitation folder and associate it with his claims file.

2.  Obtain any VA treatment records from April 2009 to the present that address the Veteran's service-connected post operative fulguration of the urethra and bladder.  All records so obtained should be associated with the Veteran's claims folder.

3.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected post-operative fulguration of the urethra and bladder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  

All pertinent pathology associated with this service-connected disability should be noted in the examination report.  In particular, the examiner should discuss whether the Veteran's post-operative fulguration of the urethra and bladder results in any edema or albuminuria, decrease in kidney or cardiovascular function, or generalized poor health (characterized as lethargy, weakness, anorexia, weight loss, or limitation of exertion) and whether this disability requires regular dialysis or precludes more than sedentary activity.  
In addition, the examiner should address the impact of the service-connected post-operative fulguration of the urethra and bladder on the Veteran's occupational functioning (regardless of his age).

A complete rationale for all opinions expressed must be provided.  

4.  Following completion of the above, adjudicate the issues remaining on appeal-including the earlier effective date claims (as listed on the title page of this decision) and the issue of entitlement to an increased rating for the service-connected post-operative fulguration of the urethra and bladder.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


